Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation of “disposable in tension” is structurally unclear. While the specification appears to note this to mean the main body is a flexible material, it is not clear if this is the intended definition of “disposable in tension” and therefore the claimed language creates confusion as to what is defined by the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trill (U.S. 20020005512).
Regarding claim 9, Trill discloses a net system comprising: a central hub defining a central longitudinal axis (see annotated figure below) having a plurality of longitudinal hub connectors in spaced relation to each other, each longitudinal hub connector extending radially outward relative (see annotated figure below) to the central longitudinal axis and having an upper end and a lower end, each longitudinal hub connector extending continuously between its upper end and its lower end
a plurality of net modules (Fig. 5B, net modules 72, 74), each net module having a net and a longitudinal net connector (Fig. 3A, net connector 42 extends from net) extending from the net (Par. 41, plastic netting), each longitudinal net connector being detachably engageable to a respective one of the plurality of longitudinal hub connectors along the length of the respective longitudinal net connector (Par. 46, net connectors 26a, 26b temporarily attach panels to hub along entire connector 42)

    PNG
    media_image1.png
    369
    317
    media_image1.png
    Greyscale

Regarding claim 10, Trill discloses the central hub includes an upper end and an opposing lower end (Fig. 5B, central hub 20 has upper and lower end);
each net module includes an upper end and an opposing lower end (Fig. 5B, net module 72 has upper and lower end);
the central hub and the plurality of net modules being configured such that the upper end of each net module is coplanar with the upper end of the central hub when each net module is connected to the central hub, and the lower end of each net module is coplanar with the lower end of the central hub when each net module is connected to the central hub (Fig. 5B, upper and lower ends of net module is coplanar with upper and lower ends of central hub).
Regarding claim 11, Trill discloses the plurality of longitudinal hub connectors includes three longitudinal hub connectors (Fig. 3A, hub connector has three connectors 24a-24c).
Regarding claim 12, Trill discloses the plurality of longitudinal hub connectors includes four longitudinal hub connectors (Fig. 3A, hub connector has three connectors 24a-24d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 209475502) in view of Pichik (U.S. 9598896) in further view of Trill (U.S. 20020005512).
Regarding claim 1, Gong discloses A net system comprising:
a central hub (Fig. 4, central hub 4) having a main body extending along a longitudinal axis and having an exposed upper end and an opposing exposed lower end;
a first net module (Fig. 1, net module 2)
a second net module (Fig. 1, net module 2)
However, Gong does not disclose a plurality of longitudinal hub connectors 
a first net, a first longitudinal net connector 
a second net, a second longitudinal net connector
Pichik discloses a first net module (Fig. 5, net module 8 has first net 12A) including a first net (Fig. 5, net 12A) having an upper end and a lower end, and a first longitudinal net connector (Fig. 5, connector 13A1) extending away from the first net, the first longitudinal net connector having an upper end adjacent the upper end of the first net and a lower end adjacent the lower end of the first net, 
a second net module (Fig. 5, second net module 18 has second net 12B) including a second net (Fig. 5, net 12B) having an upper end and a lower end, and a second longitudinal net connector (Fig. 5, second connector 13A2) extending away from the second net, the second longitudinal net connector having an upper end adjacent the upper end of the second net and a lower end adjacent the lower end of the second net, 
However, Pichik does not disclose a plurality of longitudinal hub connectors
each longitudinal hub connector extending outwardly relative to the main body
 each first longitudinal net connector extending continuously between its upper end and its lower end and each second longitudinal net connector extending continuously between its upper end and its lower end;
the first and second longitudinal net connectors being configured to be detachably engageable along their respective lengths to respective ones of the plurality of longitudinal hub connectors to facilitate connection of the first and second net modules to the hub connector. 
Trill discloses a plurality of longitudinal hub connectors (Fig. 3a, slots 24a-24d act as spaced hub connectors) in spaced relation to each other, each longitudinal hub connector having an upper end adjacent the upper end of the main body and a lower end adjacent the lower end of the main body, each longitudinal hub connector extending outwardly relative to the main body (see annotated figure below) and continuously between its upper end and its lower end (Fig. 1A, each hub connector extending continuously between upper and lower end);
 each first longitudinal net connector extending continuously between its upper end and its lower end (Par. 30, side end 26a) and each second longitudinal net connector extending continuously between its upper end and its lower end (Par. 30, side end 26b);
the first and second longitudinal net connectors being configured to be detachably engageable along their respective lengths (Par. 46, panels are temporarily attached using connector 42 which is engaged along its length) to respective ones of the plurality of longitudinal hub connectors to facilitate connection of the first and second net modules to the hub connector. 

    PNG
    media_image2.png
    476
    550
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector and net structure, as taught by Pichik to provide Gong with the feature of choosing the number of nets to extend and connect to a central connector structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector, as taught by Trill to provide Gong with the feature of a more secure net connector structure when using a net module. 
Regarding claim 5, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 1.
Gong discloses the main body is cylindrical in shape
However, Gong does not disclose a central opening extending from the exposed upper end to the exposed lower end
Trill discloses a central opening extending from the exposed upper end to the exposed lower end (Par. 31, central opening 29)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the central opening, as taught by Trill, to provide Gong with the feature of a lighter weight hub connector. 
Regarding claim 6, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 1.
	Gong discloses the main body and the first net are sized such that when the main body is connected to the first net portion, the upper end of the main body is coplanar (Fig. 1, net is coplanar with main body) with the upper end of the first net and the lower end of the main body is coplanar with the lower end of the first net.
	 

Claim(s) 2-4, 8, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 209475502), Pichik (U.S. 9598896) and Trill (U.S. 20020005512) in view of Berman (U.S. 4014521)
Regarding claim 2, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 1.
However, Gong does not disclose wherein each longitudinal hub connector includes a zipper connector.
Berman discloses a zipper connector (Fig. 6, zipper connector 70) and when taken in combination, with Gong, as modified by Trill which discloses longitudinal hub connectors, one of ordinary skill would have readily recognized the zipper connection to be a matter of substitution of a known equivalent of connecting means and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the zipper net connection, as taught by Berman to provide Gong with the advantage of providing a desired type of hub connection means. 
	Regarding claim 3, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 2.
	However, Gong does not disclose the first longitudinal net connector includes a zipper connector. 
	Berman discloses the first longitudinal net connector includes a zipper connector (Fig. 6, zipper connector 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the zipper net connection, as taught by Berman to provide Gong with the advantage of being able to easily and quickly attach and detach nets from one another. 
	Regarding claim 4, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 3.
	However, Gong does not disclose the second longitudinal net connector includes a zipper connector. 
	Berman discloses the second longitudinal net connector includes a zipper connector (Fig. 6, zipper connector 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the zipper net connection, as taught by Berman to provide Gong with the advantage of being able to easily and quickly attach and detach nets from one another.
Regarding claim 8, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 1.
However, Gong does not disclose the main body is formed of a flexible material. 
Berman discloses it is known to have a flexible connection between net modules (Fig. 6, flexible connection 70) and when taken in combination with Gong, which discloses the main body, one of ordinary skill would readily recognize it would have been obvious to form the main body from a flexible material in order to retain the flexibility between modules and would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the main body of Gong with the flexible connection nature of Berman to provide the feature of having a main body which can move with the net to retain the flexible nature of the connection. 
Regarding claim 13, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 9.
However, Gong does not disclose wherein each longitudinal hub connector includes a zipper connector.
Berman discloses a zipper connector (Fig. 6, zipper connector 70) and when taken in combination, with Gong, as modified by Trill which discloses longitudinal hub connectors, one of ordinary skill would have readily recognized the zipper connection to be a matter of substitution of a known equivalent of connecting means and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the zipper net connection, as taught by Berman to provide Gong with the advantage of providing a desired type of hub connection means.
Regarding claim 14, Gong discloses a first net module (Fig. 1, net module 2) and a second net module (Fig. 1, net module 2) and a hub connector portion (Fig. 1, hub connector portion 4). 
	However, Gong does not disclose a plurality of longitudinal hub connectors, second longitudinal net connector 
Pichik discloses a first net module (Fig. 5, net module 8 has first net 12A) including a first net (Fig. 5, net 12A) having an upper end and lower end
a second net module (Fig. 5, second net module 18 has second net 12B) including a second net (Fig. 5, net 12B) having an upper end and a lower end, and a second longitudinal net connector (Fig. 5, second connector 13A2) connected to the second net, the second longitudinal net connector having an upper end adjacent the upper end of the second net and a lower end adjacent the lower end of the second net (Fig. 5, second connector 13A2 has upper and lower surfaces which are necessarily adjacent to the upper end and lower end of second net, respectively)
While Pichik does not explicitly disclose a hub connector portion integrally connected to the first net, when taken in combination with Gong, which discloses a hub connector portion, it would be a matter of integral vs separable elements to integrally connect the net of Pichik with the hub connect portion of Gong and the court found that the use of a one piece construction instead of the structure disclosed in the prior art (separable elements) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
However, Pichik does not disclose the hub connector portion including a planar flap disposable in co-planar alignment with the first net and a plurality of longitudinal hub connectors coupled to the flap in spaced relation to each other, the second longitudinal net connector extending continuously between its upper and its lower end, the second longitudinal net connector being configured to be detachably engageable to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the second net module to the first net module 
Trill discloses a plurality of longitudinal hub connectors (Fig. 3a, slots 24a-24d act as spaced hub connectors) in spaced relation to each other, the second longitudinal net connector extending continuously between its upper and its lower end ((Fig. 1A, each hub connector extending continuously between upper and lower end, Par. 30, side end 26a), the second longitudinal net connector being configured to be detachably engageable (Par. 46, panels temporarily connected to pole, i.e. detachably engageable) to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the second net module to the first net module 
However, Trill does not disclose the hub connector portion including a planar flap disposable in co-planar alignment with the first net and a plurality of longitudinal hub connectors coupled to the flap in spaced relation to each other
Berman discloses the hub connector portion including a planar flap (see annotated figure below) disposable in co-planar alignment with the first net and a plurality of longitudinal hub connectors coupled to the flap in spaced relation to each other (Fig. 6, zipper connector 70 provides plurality of hub connectors in spaced relation coupled to flap)

    PNG
    media_image3.png
    223
    276
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector and net structure, as taught by Pichik to provide Gong with the feature of choosing the number of nets to extend and connect to a central connector structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector, as taught by Trill to provide Gong with the feature of a more secure net connector structure when using a net module. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the zipper net connection, as taught by Berman to provide Gong with the advantage of providing a desired type of hub connection means.
Regarding claim 15, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 14.
Gong discloses a third net module (Fig. 1, net module 2)
However, Gong does not disclose a third net having an upper and lower end, and a third longitudinal net connector connected to the third net, the third longitudinal net connector having an upper end adjacent the upper end of the third net and lower end adjacent the lower end of the third net, the third longitudinal net connector extending continuously between its upper end and its lower end, the third longitudinal net connector being configured to be detachably engageable to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the third net module to the first net module concurrently with the second net module 
Pichik discloses a net (Fig. 5, net 12A), a longitudinal net connector, the longitudinal net connector (Fig. 5, net connector 13A2) having an upper end adjacent the upper end of the net and lower end adjacent the lower end of the net (Fig. 5, second connector 13A2 has upper and lower surfaces which are necessarily adjacent to the upper end and lower end of net, respectively)
While Pichik alone does not disclose a third net module, it is noted that when Gong is modified by Pichik, Gong discloses a third net module and therefore would have been obvious to one of ordinary skill in the art to modify the third net module with the teachings of Pichik which would read on the limitations of the third net module as claimed. 
However, Pichik does not disclose the third longitudinal net connector extending continuously between its upper end and its lower end, the third longitudinal net connector being configured to be detachably engageable to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the third net module to the first net module concurrently with the second net module 
Trill discloses the third longitudinal net connector (Fig. 1A, net connector 24b) extending continuously between its upper end and its lower end, the third longitudinal net connector being configured to be detachably engageable (Par. 46, panels temporarily connected to pole, i.e. detachably engageable) to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the third net module to the first net module concurrently with the second net module 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector and net structure, as taught by Pichik to provide Gong with the feature of choosing the number of nets to extend and connect to a central connector structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector, as taught by Trill to provide Gong with the feature of a more secure net connector structure when using a net module. 
Regarding claim 16, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 15.
Gong discloses a fourth net module (Fig. 1, net module 2)
However, Gong does not disclose a fourth net having an upper and lower end, and a fourth longitudinal net connector connected to the fourth net, the fourth longitudinal net connector having an upper end adjacent the upper end of the fourth net and lower end adjacent the lower end of the fourth net, the fourth longitudinal net connector extending continuously between its upper end and its lower end, the fourth longitudinal net connector being configured to be detachably engageable to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the fourth net module to the first net module concurrently with the second net module and the third net module. 
Pichik discloses a net (Fig. 5, net 12A), a longitudinal net connector, the longitudinal net connector (Fig. 5, net connector 13A2) having an upper end adjacent the upper end of the net and lower end adjacent the lower end of the net (Fig. 5, second connector 13A2 has upper and lower surfaces which are necessarily adjacent to the upper end and lower end of net, respectively)
While Pichik alone does not disclose a fourth net module, it is noted that when Gong is modified by Pichik, Gong discloses a fourth net module and therefore would have been obvious to one of ordinary skill in the art to modify the fourth net module with the teachings of Pichik which would read on the limitations of the fourth net module as claimed. 
However, Pichik does not disclose the fourth longitudinal net connector extending continuously between its upper end and its lower end, the fourth longitudinal net connector being configured to be detachably engageable to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the fourth net module to the first net module concurrently with the second net module and third net module
Trill discloses the fourth longitudinal net connector (Fig. 1A, net connector 24c) extending continuously between its upper end and its lower end, the fourth longitudinal net connector being configured to be detachably engageable (Par. 46, panels temporarily connected to pole, i.e. detachably engageable) to a respective one of the plurality of longitudinal hub connectors to facilitate connection of the third net module to the first net module concurrently with the second net module and the third net module. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector and net structure, as taught by Pichik to provide Gong with the feature of choosing the number of nets to extend and connect to a central connector structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector, as taught by Trill to provide Gong with the feature of a more secure net connector structure when using a net module. 
Regarding claim 17, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 14.
However, Gong does not disclose each longitudinal hub connector includes a zipper connector. 
Berman discloses a zipper connector (Fig. 6, zipper connector 70) and when taken in combination with Gong, which discloses a longitudinal hub connector, would be a matter of reversal of parts to place a zipper connector on the hub connector as claimed, instead of the net as the function of connection remains unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See MPEP 2144.04 (VI)(A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with the zipper net connection, as taught by Berman to provide Gong with the advantage of providing a desired type of hub connection means. 
Regarding claim 18, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 14.
Gong discloses the hub connector portion includes a first surface and an opposing second surface (Fig. 1, hub connector 4 has opposing top and bottom surfaces)
However, Gong does not disclose the plurality of longitudinal hub connectors being connected to the first surface. 
Trill discloses the plurality of longitudinal hub connectors being connected to the first surface (Fig. 1A, slot 24c connects to top/first surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector, as taught by Trill to provide Gong with the feature of a more secure net connector structure when using a net module. 
Regarding claim 19, Gong discloses the claimed invention substantially as claimed, as disclosed above in claim 14.
However, Gong does not disclose the plurality of longitudinal hub connectors are connected to respective surfaces of the hub connector portion. 
Trill discloses the plurality of longitudinal hub connectors being connected to the first surface. (Fig. 1A, slot 24c connects to top/first surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net structure of Gong with net connector, as taught by Trill to provide Gong with the feature of a more secure net connector structure when using a net module. 

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, it is argued that as seen above Trill does provide longitudinal hub connectors that extend outwardly relative to the main body. 
As seen in the annotated figure above, the main body can be considered the central structure of the support post and the hub connector openings extend from the central structure out to the edge of the support post, thereby meeting the limitation of extending outwardly relative to the main body. 
Regarding claim 9, a similar argument as seen above in reference to claim 1 can be applied to claim 9. As the central axis extends through the center of the post, the hub connectors 24a-24d extend from the central structure out to the edge of the support post, thereby extending radially outward as claimed. 
Therefore, in regards to claims 1 and 9, Trill as disclosed read on the amended limitations. 
Regarding claim 14, it is noted that the now amended limitation of “a planar flap in co-planar alignment with the first net and a plurality of connectors coupled to the flap in space relation” was not previously presented, and has been addressed as seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711